 Inthe Matter OfMETZBAKINGCOMPANY,EMPLOYERandLOCAL433,BAKERY&CONFECTIONERY'WORKERS' INTERNATIONAL UNION OFAMERICA,AFL,PETITIONERCase No. 18-IBC-616.=Decided November 16, 1950DECISION AND. DIRECTION OF ELECTIONUpon a petition duly filed; a hearing'. was held before William J.Douglas, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated 'its powers in connection withthis case to a three-member panel [Chairlnan Herzog and MembersReynolds and Styles].Upon the'entire record in this case,'the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.A question affecting'commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:On February 28, 1949, pursuant to a consent election held underthe direction of the Regional: Director, Local 500 of the Petitioner'sInternational was certified as collective bargaining representative ofthe employees in a unit upon which both parties agreed., Since thattime, Local 500 has relinquished to the Petitioner its interest as thebargaining representative of these employees.The Petitioner nowseeks certification as bargaining agent for this unit, and seeks also theinclusion in this unit of the Employer's garage employees, transportdrivers, retail sales clerks, and plant engineers, all of whom wereexcluded from the unit for which Local 500 was certified.'The unit agreed on by the,. ployer_and Loc;i,1.500was described as follows :All employees of the Employer in Sioux Falls,South Dakota,excluding managers,office employees,salesmen,route salesmen,craft employees, plant engineers and guardsand professional employees and supervisors as defined in the Labor ManagementRelations Act.92 NLRB No. 31.108 METZ 'BAKING' COMPANY109.The ' Employer impliedly agrees' that ah election should be heldto determine the bargaining. agent'for,the existing unit, but objectsto the addition of the presently unrepreseiited groups requested bythe Petitioner,, contending that the employees in these categoriesare separate crafts having no common interest with the productionemployees in the established unit. In,the event the Board determinesthat these groups should be, included in. the unit, the Employer con-tends that separate elections should be held for each of them.Theparties also disagree as to the supervisory status of the chief engineer,whom the Employer would exclude from and the Petitioner wouldinclude in the unit; and the record raises.a question as to the super-visory status of the bakery foreman and the night shipping foremen,whom the parties have agreed to include.The Employer operates a wholesale baking business, manufacturing,selling, and distributing bread and other bakery goods in severalStates.Only its baking plant at Sioux Falls, South Dakota, is in-volved in this proceeding.At this plant there are about 130 employees,of whom approximately 86, including the 10 employees whose inclu-sion is disputed by the Employer, are in the unit presently requestedby the Petitioner.All its working groups, including the garageemployees and the plant engineers, are located -in 1 building, and allits employees work under the same general supervision.Garage employees:The Employer has four garage employees whorepair and maintain its trucks.They work under the supervisionof the garage superintendent who reports to the general manager.The record does not indicate the extent of the skill possessed by thegarage employees.They appear to perform the usual duties of garageemployees, such as checking trucks for motor defects, oiling and greas-ing the vehicles, and generally maintaining the Employer's trucks inoperating condition.We find that the. garage employees may appro-priately be included in the existing unit of production employees.2Transport drivers:There are two transport drivers, who operatelarge trucks in which they carry the Employer's bakery goods todistant central points, where the Employer's driver-salesmen 3 pickup the goods and deliver them to customers and other buyers. Theywork under the supervision of the , garage superintendent and are'Armour and Company,84 NLRB 813.The Employer has about 35 driver-salesmen, about half of whom work from its bakeryplant and the other half from distant central points located from 90 to 230 miles fromthe bakery plant.'They operate comparatively'small trucks delivering bakery goods tocustomers and dealers,and while on the road they sell the Employer'sgoods to suchcustomers as they can obtain.They' work on. a salary basis plus commission and areunder the direct supervision of the.salesmanager.Neither party seeks to include themin the unit. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDpaid on an hourly basis.We find that the transport drivers may prop-erly be included in the existing bargaining unit.'Sales clerks:The Employer operates a store in the plant building,where it sells left-over' or stale bread. It employs two retail salesclerks for that purpose.These clerks work under the supervision ofthe 'general manager.Working in the same building with other em-ployees, they are in continuous contact with the production employeesof the plant.We find that the two sales clerks may appropriately beincluded with the production employees of the bakery in a plant-wideunit.'Plant engineers:The Employer has three plant engineers, one ofwhom is known as the chief engineer, and the other two work underthe latter's direction, firing the plant boilers and repairing and main-taining the various equipment and machinery used in the plant.Al-though generally located in the boiler rooms of the plant, the engineerswork throughout the entire plant doing maintenance work whereverneeded.We find that, as maintenance employees, the plant engineersmay appropriately be included in a plant-wide production and mainte-nance unit.'As set forth above, the Employer contends that separate electionsshould be held among these presently excluded groups to determinewhether they wished to be represented as part of the existing unit.We have considered a similar issue in the case ofWaterous Company,"which decision issued this day. For reasons stated in that decision, weshall deny the Employer's request."We shall direct an election in thesingle voting group which i*cludes all employees in the unit hereinfound appropriate.There remains for consideration the supervisory status of the chiefengineer and the bakery and night shipping foremen.Chief Engineer:The chief engineer is under the direct supervisionof the production superintendent and has charge of the other twoengineers.Although he spends a considerable part of his time inmanual work, he directs the work of the .other two engineers and isresponsible to the prof ficti nII superintendent for the proper pe for'm-ance of all the work assigned to the engineers.His recommendations'as to the hiring, discharging, or disciplining of the men who work4Tell City Furniture Company, Inc.,88 NLRB 284;Stokely Food, Inc.,83 NLRB 795 ;Hopper MachineWorks,83 NLRB 1007.®Cf.Westinghouse Electric Supply Company;83 NLRB 174.6Red Wing Potteries,Inc., 87NLRB 1095;Columbia Packing Company,80 NLRB 211.7The Waterou8 Company,92 NLRB 76.8Chairman Herzog and Member Reynoldswould grant the Employer's request for aself-determinative election among the presently excluded employees,for reasons,set forthin their dissenting opinions in theWaterouscase, but deem themselves bound by thedecision of the majority in that case. METZ BAKING COMPANY111under him are given great weight by the Employer.We find that thechief engineer is a supervisor within the meaning of the Act.Weshall exclude him from the uniteBaking foreman and night shipping foreman:The bakery foremanspends approximately 10 percent of his time in physical labor and 90percent in directing the work of 14 employees under him.He is re-sponsible to the production superintendent for the operation of thebakery department, and he may temporarily transfer employees fromThe Employer's general managergives considerable weight to his recommendations regarding tkie hir-ing, discharging, or disciplining of those who work under him. Thenight shipping foreman spends from 80 to 85 percent of his time indirecting the work of 10 or 11 employees working on the night shiftin the shipping room.He is responsible directly to the production.superintendent who only on rare occasions is at the plant during thenight shift.His recommendations concerning the hiring, discharging,or disciplining of employees working under him are likewise givenconsiderable weight by the Employer.Although the parties haveagreed-to, include the bakery foreman and night shipping foremanin the unit, as the record clearly indicates that they are supervisorswithin the meaning of the Act, we shall exclude them 10We find that all production and maintenance employees employedat the Employer's Sioux Falls, South Dakota, plant, including garageemployees, transport drivers, retail sales clerks, and plant engineers,but" excluding the chief engineer, bakery foreman, night shipping fore-man, and all other supervisors as defined in the Act, constitute , a'initappropriate for purposes of collective bargaining within. the, meaningof Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]9The J. N. Bray Company,83 NLRB 388;Welding Shipyards,Inc.,81_NLRB 936.10Royal Palm Ice Company,82 NLRB 879;FairmontFoodsCompany,81 NLRB 1092;Ti'eldinchipyards, Inc., supra.